Citation Nr: 1417263	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  13-32 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This appeal to the Board of Veteran's Appeals (Board) arose from various RO actions.

In a July 2010 rating decision, the RO granted service connection and assigned an initial 10 percent rating for PTSD, effective April 12, 2010.  In June 2011, the Veteran's representative filed a notice of disagreement (NOD) with the initial rating assigned.  The RO did not immediately issue a statement of the case (SOC) on the claim for a higher initial rating for PTSD.  

Subsequently, in January 2012, the Veteran filed a claim for service connection for ischemic heart disease,  In a February 2012 rating decision, the RO granted service connection for ischemic disease, s/p coronary artery bypass graph (CABG) surgery (associated with herbicide exposure), assigning a 100 percent rating from December 30, 2011 (for three months from the date of hospital admission), and a 60 percent rating from March 1, 2012.  In a June 2012, the Veteran filed a claim for a TDIU.  

In October 2012, the RO issued an SOC as the matter of a higher initial rating for PTSD, as well as the matter of a TDIU (based upon consideration of all service-connected disabilities), which the RO found to be inextricably intertwined with the claim for higher rating for PTSD.  In the SOC, the RO awarded a higher initial rating of 50 percent for PTSD, from the April 12, 2010 effective date of the award of service connection for that disability, and in initially denied a TDIU.   The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.  In the substantive appeal, the Veteran clearly indicated that he wished to appeal only the denial of a TDIU. .he RO subsequently issued a November 2013 rating decision confirming the denial of a TDIU.  

Under the circumstances presented-and, in view of the full grant of the benefit sought, as explained below-the Board finds that it has jurisdiction over the matter of the Veteran's entitlement to a TDIU (as reflected on the title page).  Cf.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Fenderson v. West, 12 Vet. App. 119, 126 (1999);  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  Those files have been reviewed in connection with the Veteran's claim.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran has been granted service connection for ischemic heart disease, rated as 60 percent disabling; PTSD, rated as 50 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; status post CABG scars, rated as 10 percent disabling; and chest and right leg scar, rated as 0 percent disabling.  The combined evaluation is 80 percent as of March 1, 2012; and 90 percent as of June 20, 2012.  

3.  The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the collective evidence  suggests that his service-connected disabilities preclude him from obtaining and retaining  substantially gainful employment consistent with his education and vocational experience.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a  TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.40, 3.41, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's claim for  a TDIU, the Board finds that all notification and development action needed to render a fair decision on this claim has been accomplished.


II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is currently in effect for ischemic heart disease, rated as 60 percent disabling; PTSD, rated as 50 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; status post CABG scars, rated as 10 percent disabling; and chest and right leg scar, rated as 0 percent disabling.  Thus, the remaining question is whether the Veteran's service-connected disabilities, in fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Initially, the Board notes  that the Veteran, who is 69 years old, has an 8th grade education and worked as a logger for the majority of his employment history.  The Veteran has not been employed at any time pertinent to this appeal.  On his June 2012 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he had been retired for 10 years and that he previously worked as a logger.  He stated that his service-connected ischemic heart disease and PTSD prevents him from securing substantially gainful employment.  During  various VA examinations, the Veteran report that he retired in 2009.  Regardless of whether he retired in 2009 or in 2002, the Board notes that he has been unemployed for the duration of the appeal period.  However, as indicated above, unemployed does not mean unemployable.

The Veteran submitted a November 2010 examination report from Dr. R.R., a private psychiatrist.  Dr. R.R. indicated that the Veteran was anxious, depressed, and nervous, and had difficulty relating to the examiner.  The Veteran's affect was constricted.  He reported experiencing nightmares, flashbacks, occasional anxiety attacks, and "suicidal thoughts off and on," but he did not have any active suicidal plans.  He further reported experiencing visual and auditory hallucinations.  His attention and concentration were poor.

The Veteran was afforded an August 2012 VA examination to assess the severity of his ischemic heart disease, status post CABG surgery.  The Veteran reported that he experienced chest pain, fatigue, dyspnea, and decreased heat tolerance.  The examiner found that the Veteran had problems with mild to moderate exertion.  Based on the Veteran's responses, the examiner estimated that the Veteran experienced dyspnea and fatigue with a MET level of 3 to 5, which is consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (four miles per hour).  She stated that the Veteran's heart disease impacted his ability to work as it "limits physically demanding tasks."

The Veteran was also afforded a PTSD VA examination in August 2012.  The examiner stated that the Veteran did not have symptoms severe enough either to interfere with occupational or social functioning or to require continuous medication.  However, the examiner also noted that the Veteran had difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran's PTSD symptoms also included depressed mood; anxiety, chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and disturbances of motivation and mood.  The examiner also noted that after the Veteran's November 2011 CABG, he experienced significantly low energy, reduced functioning, problems with appetite, and became easily frustrated.  Although the examiner stated that the Veteran's PTSD symptoms did not interfere with occupational or social functioning, this statement is inconsistent with other findings within the examination report.

The Veteran's hearing loss disability was evaluated in August 2012.  The examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  In this regard, the Veteran reported, "I get embarrassed when I have to ask people to repeat.  I don't like to talk on the telephone.  I can't pinpoint where a sound is sometimes."

The Board notes that the August 2012 VA examiners, as well as the November 2010 private examiner addressed the functional  impairment associated with individual service-connected disabilities, but not the collective impact of all such disabilities.  Nonetheless,  the Board finds that the totality of the evidence of record is sufficient to make a determination in that regard.

The Veteran's vocational background is in manual labor.  The Board finds that the Veteran's functional impairment caused by his ischemic heart disease precludes manual labor.  In this regard, the August 2012 VA examiner found that the Veteran was unable to sustain mild to moderate exertion.  The Board further finds that the Veteran would be unable to obtain and retain  performing gainful sedentary employment.  The record does not indicate that the Veteran has any training or skills for sedentary employment.  The Veteran has an 8th grade education and his employment history is limited to working as a logger.  Moreover, the Board finds it likely that the Veteran would have significant shortcomings in the workplace because of his PTSD symptoms and hearing disabilities (hearing loss and tinnitus)..

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also,38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

Considering the totality of the evidence and the likely combined impact of the Veteran's service-connected heart, psychiatric, and hearing disabilities, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met.


ORDER

A TDIU is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


